Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 1 of 33 PageID #: 1061
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 2 of 33 PageID #: 1062
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 3 of 33 PageID #: 1063
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 4 of 33 PageID #: 1064
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 5 of 33 PageID #: 1065
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 6 of 33 PageID #: 1066
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 7 of 33 PageID #: 1067
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 8 of 33 PageID #: 1068
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 9 of 33 PageID #: 1069
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 10 of 33 PageID #:
                                    1070
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 11 of 33 PageID #:
                                    1071
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 12 of 33 PageID #:
                                    1072
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 13 of 33 PageID #:
                                    1073
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 14 of 33 PageID #:
                                    1074
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 15 of 33 PageID #:
                                    1075
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 16 of 33 PageID #:
                                    1076
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 17 of 33 PageID #:
                                    1077
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 18 of 33 PageID #:
                                    1078
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 19 of 33 PageID #:
                                    1079
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 20 of 33 PageID #:
                                    1080
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 21 of 33 PageID #:
                                    1081
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 22 of 33 PageID #:
                                    1082
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 23 of 33 PageID #:
                                    1083
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 24 of 33 PageID #:
                                    1084
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 25 of 33 PageID #:
                                    1085
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 26 of 33 PageID #:
                                    1086
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 27 of 33 PageID #:
                                    1087
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 28 of 33 PageID #:
                                    1088
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 29 of 33 PageID #:
                                    1089
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 30 of 33 PageID #:
                                    1090
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 31 of 33 PageID #:
                                    1091
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 32 of 33 PageID #:
                                    1092
Case 2:19-cv-03365-DRH-SIL Document 55-11 Filed 05/11/20 Page 33 of 33 PageID #:
                                    1093
